Citation Nr: 0432458	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection testicular dysfunction 
to include testicular atrophy and hypogonadism. 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than October 19, 
1999, for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than October 19, 
1999, for the grant of a 30 percent evaluation for a left 
inguinal hernia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right inguinal 
hernia.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified before the undersigned at a hearing in 
June 2004.

In denying service connection for testicular atrophy, the RO 
also considered hypogonadism and the issue has been re-
characterized to include hypogonadism.
  
In his testimony the veteran argues that he is entitled to 
assignment of a 100 percent evaluation for his service-
connected residuals of prostate cancer for an initial period 
of at least six-months.  The Board points out, however, that 
in a September 1999 decision, the Board determined that he 
was entitled to an initial disability evaluation of 40 
percent, but not more, for the residuals of his prostate 
cancer.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a right inguinal hernia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Testicular atrophy is not currently shown. 

2.  Hypogonadism manifested by impairment of testosterone 
production is related to the service-connected residuals of 
prostate cancer. 

2.  In May 1999, the veteran's average pure tone decibel loss 
was 48 in the right ear and 46 in the left ear, with speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.

3.  In January 2001, the veteran's average pure tone decibel 
loss was 53 in the right ear and 58 in the left ear, with 
speech recognition ability of 96 percent in the right and 
left ears.

4.  Unappealed rating decisions of October 1998 and June 1999 
denied entitlement to service connection for tinnitus.

5.  Following the June 1999 rating decision the veteran next 
submitted a claim for service connection for tinnitus on 
October 19, 1999.

6.  Unappealed rating decisions of October 1998 and June 1999 
denied entitlement to a compensable rating for a left 
inguinal hernia.

7.  Following the June 1999 rating decision, a claim for an 
increased rating for a left inguinal hernia was not submitted 
until October 19, 1999; it is not factually ascertainable 
that the veteran's left inguinal hernia disorder increased in 
severity in the year prior to October 19, 1999.

8.  A 30 percent evaluation for a left inguinal hernia was 
granted in a May 2001 rating decision.


CONCLUSIONS OF LAW

1.  There is not factual basis to support secondary service 
connection for testicular atrophy as proximately due to or 
the result of service-connected prostate cancer.  38 C.F.R. § 
3.310(a) (2004). 

2.  Hypogonadism manifested by impairment of testosterone 
production is proximately due to or the result of service-
connected prostate cancer.  
38 C.F.R. § 3.310(a) (2004).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).

4.  The criteria for assignment of an effective date earlier 
than October 19, 1999, for the grant of service connection 
for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).

5.  The criteria for assignment of an effective date earlier 
than October 19, 1999, for the award of a 30 percent 
evaluation for a left inguinal hernia have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in a letter, dated in 
February 2001, in connection with claims for service 
connection for tinnitus and testicular dysfunction and the 
claims for increased ratings for bilateral hearing loss and a 
left inguinal hernia.  The claims were thereafter adjudicated 
in May 2001.  The veteran then appealed the effective dates 
assigned in the May 2001 rating decision for the grant of 
service connection for tinnitus and for the assignment of a 
30 percent evaluation for a left inguinal hernia, raising new 
issues; he also appealed the denial of an increased rating 
for bilateral hearing loss and the denial of service 
connection for testicular dysfunction.  In a November 2003 
correspondence, the RO specifically advised the veteran of 
the information and evidence necessary to substantiate his 
service connection, increased ratings and earlier effective 
date claims; informed him of the respective responsibilities 
of he and VA in obtaining evidence in support of his claims; 
and suggested that he submit any pertinent evidence in his 
possession.

For these reasons, the Board finds that the RO's 
preadjudicatory notice, and certainly the November 2003 
notice, substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice)

Also as to content of the February 2001 correspondence in 
particular, that is, the 60 days to respond provided for in 
that letter, under 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004), the Secretary of VA may make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Any defect with respect to the sequence of the February 2001 
VCAA notice did not prejudice the veteran's claims because 
the veteran had adequate notice of need to submit evidence 
and the opportunity to submit such evidence and the evidence 
needed to substantiate the claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  All relevant and available sources 
identified by the veteran were obtained by the RO.  The 
record contains the veteran's service medical records, VA 
medical records for 1968; private medical records for October 
1978 to November 2000; the reports of May 1999, January 2001 
and February 2001 VA examinations, several statements by the 
veteran, and the transcript of the veteran's testimony at the 
hearing in June 2004.  The veteran has not identified any 
outstanding evidence relevant to the issues decided herein, 
and the Board is unaware of any such evidence.  The Board 
also notes that the veteran failed, without explanation, to 
report for a VA audiological examination scheduled for 
December 2003.  The Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

I.  Service Connection

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

The veteran contends that he has testicular dysfunction, 
testicular atrophy and/or hypogonadism, as the result of his 
service-connected prostate cancer.  

Service connection is in effect for the residuals of prostate 
cancer, including impotency and the veteran is receiving 
special monthly compensation based on loss of use of a 
creative organ.  

Private medical records for October 1978 to November 2000 
show that the veteran was diagnosed in 1992 with impotence 
and hypotestosteronism.  He underwent prostate surgery in 
connection with diagnosed cancer in October 1995, prior to 
which he had received Zoladex injections.  The medical 
records since the surgery document treatment for organic 
impotence and treatment for significantly diminished levels 
of testosterone.  The testicles were normal on examination.

The report of a February 1997 VA examination of the veteran 
notes historically that he underwent prostate surgery in 
October 1995.  The physical examination was silent for any 
identified testicular abnormalities. 

The veteran was afforded a VA examination in February 2001, 
at which time the examiner, following physical evaluation of 
the veteran and review of the medical history, diagnosed 
hypogonadism.  The examiner expressed the opinion that the 
hypogonadism was probably related to the radical 
prostatectomy the veteran underwent in October 1995, as well 
as to the Zoladex treatment received prior to the surgery.  
The examiner explained that the veteran exhibited decreased 
levels of testosterone following surgery and that the veteran 
probably developed an amount of testicular devascularization 
when the vas deferens was transected during the prostate 
surgery, which caused the hypogonadism to persist.  On 
physical examination, the testicles were normal in size and 
consistency.  A scrotal ultrasound revealed normal testicular 
contour and size. 

As noted previously, service connection is in effect for the 
residuals of prostate cancer.  The evidence of record 
confirms hypogonadism manifested by impaired testosterone 
production that a VA examiner has associated with veteran's 
prostate surgery and treatment of prostate cancer.  There is 
no medical evidence suggesting an alternative etiology for 
the veteran's current hypogonadism.  Therefore, the Board 
finds that hypogonadism manifested by impaired testosterone 
production was due to the service-connected prostate cancer, 
warranting service connection.  
In the absence of medical evidence of testicular atrophy, 
there is no factual basis to support the claim of secondary 
service connection for testicular atrophy. 

II.  Increased Rating for Bilateral Hearing Loss

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record, which would lead to 
the conclusion that the evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability. 

Briefly, as noted in the Introduction, the veteran's period 
of service ended in September 1968.  Service connection for 
bilateral hearing loss was granted in April 1969, evaluated 
as non-compensably disabling.  This evaluation has remained 
in effect since that time.

On the authorized VA audiological evaluation in May 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
80
LEFT
20
25
30
50
80

The average pure tone decibel loss in the right ear was 48 
and in the left ear was 46.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.

On the authorized audiological evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
50
75
LEFT
25
30
45
65
90

The average pure tone decibel loss in the right ear was 53 
and in the left ear was 58.  Speech audiometry revealed 
speech recognition ability of 96 percent in both the right 
and left ears.

At his June 2004 hearing before the undersigned, the veteran 
testified that he uses hearing aids to alleviate his hearing 
loss.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  The Board observes that in 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the May 1999 VA examination yields a 
numerical category designation of I for both the right and 
left ears (between 42 and 49 percent average pure tone 
decibel hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the January 2001 VA examination yields a 
numerical category designation of I for the right ear 
(between 50 and 57 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination), and of II for the left ear (between 58 and 
65 percent average pure tone decibel hearing loss, with 
between 92 and 100 percent of speech discrimination).  
Entering the category designations for both ears into TABLE 
VII also produces a disability percentage evaluation of 0 
percent, under Diagnostic Code 6100.  

Accordingly, as the veteran's bilateral hearing loss is 
already rated as non compensably disabling, the Board must 
conclude that an increased evaluation for his bilateral 
hearing loss is not warranted.  


III.  Earlier Effective Dates

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii).
 
The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  The date 
of receipt of evidence from a private physician or a lay 
person will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

A.  Tinnitus

Factual background

The veteran contends that he is entitled to assignment of an 
effective date of 1968 or 1990 for the grant of service 
connection for tinnitus.

Private medical records for October 1978 to September 1993 
show that the veteran reported ringing in his ears in April 
1991.  At a March 1994 VA examination, he complained of 
intermittent tinnitus but denied any specific trauma or 
incident associated with the onset.

Service connection for tinnitus was denied in an October 1998 
rating decision.  The veteran was notified of the decision 
and of his appellate rights with respect thereto.

On file is the report of a May 1999 VA examination of the 
veteran, at which time he reported experiencing acoustic 
trauma in service as well as bilateral constant tinnitus.  
The examiner concluded that the veteran had persistent 
tinnitus caused at least in part by noise trauma.

Service connection for tinnitus was again denied in a June 
1999 rating decision.  The veteran was notified of the 
decision and of his appellate rights with respect thereto 
later in June 1999.

In a statement thereafter received on October 19, 1999, the 
veteran requested that his claim for service connection for 
tinnitus be "reopened", and asked for referral of this 
"reopened" claim to the Board.  In a December 1999 
correspondence, the RO explained to the veteran that reopened 
claims are not referred to the Board, only appealed rating 
decisions, and that if he instead intended to disagree with a 
prior rating decision, he should submit a notice of 
disagreement.  In response, the veteran in January 2000 
submitted a statement requesting reconsideration of his claim 
for service connection for tinnitus.  In March 2001, he 
submitted another statement indicating that he disagreed with 
the denial of service connection for tinnitus. 

On file is the report of a January 2001 VA examination of the 
veteran, at which time he reported experiencing tinnitus 
since service and described a service history of combat noise 
exposure.  The examiner noted that the veteran's report of 
tinnitus was consistent with the configuration of his hearing 
loss and with his reported history of noise exposure in 
service.

Service connection for tinnitus was granted in a May 2001 
rating decision; the disorder was evaluated as 10 percent 
disabling effective October 19, 1999.

In several statements on file the veteran contends that he is 
entitled to an effective date for the grant of service 
connection of either some date in 1990 (the date he believes 
he filed a claim for tinnitus), or the day of his discharge 
from service.  At his June 2004 hearing, the veteran 
testified that he filed his initial claim for service 
connection for tinnitus in 1990, although he indicated that 
while hospitalized in 1968 he was told he had hearing 
problems.

Analysis

Service connection for tinnitus was denied in October 1998 
and June 1999 rating decisions.  The veteran was advised of 
both decisions and of his appellate rights with respect 
thereto, but no communication was received from the veteran 
or any representative, which expressed a desire for appellate 
review of those rating decisions.  38 C.F.R. § 20.201; 
Gallegos v. Principi, 283 F.3d 1309 (2002).  The Board points 
out that the veteran's October 19, 1999 statement indicated 
only that he desired to reopen his claim for service 
connection for tinnitus.  While he requested referral of his 
"reopened" claim to the Board, he did not indicate that he 
disagreed with either the October 1998 or June 1999 rating 
decision, and in January 2000 (after the RO specifically 
suggested submitting a notice of disagreement if he intended 
to appeal any rating decision) instead requested only that VA 
reconsider his claim.  Although in March 2001 he expressed 
disagreement with the denial of service connection for 
tinnitus, the March 2001 statement was received more than one 
year after notice of the October 1998 and June 1999 rating 
decisions.  Consequently, the Board concludes that the above 
rating decisions, to the extent they denied service 
connection for tinnitus, are final.  38 U.S.C.A. § 7105. 

Following the last rating decision in June 1999, denying the 
veteran's claim for service connection for tinnitus, no 
further communication from the veteran or any representative 
indicating an intention to apply for service connection for 
tinnitus was received until the veteran filed a claim for 
that disability on October 19, 1999.
 
Although the veteran contends that he is entitled to a date 
of either the day he was discharged from service (apparently 
based on his belief his tinnitus may have been present at 
that time) or sometime in 1990 (the year he believes he filed 
his first claim for tinnitus), as noted above, service 
connection for tinnitus was denied in unappealed October 1998 
and June 1999 rating decisions.  As discussed previously, the 
effective date for a grant of service connection on the basis 
of new and material evidence, other than service department 
records, received following a final prior disallowance is the 
date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  Accordingly, as a claim to reopen 
the issue of entitlement to service connection for tinnitus 
was not submitted following the unappealed June 1999 rating 
decision until October 19, 1999, the Board concludes that the 
proper effective date for the grant of service connection for 
tinnitus is October 19, 1999.  Accordingly, the claim for 
assignment of an effective date prior to October 19, 1999, 
for the grant of service connection for tinnitus is denied.

B.  Left Inguinal Hernia

Factual background

The veteran contends that he is entitled to assignment of an 
effective date earlier than October 19, 1999, for the award 
of a 30 percent evaluation for his service-connected left 
inguinal hernia.

Service connection for residuals of a left inguinal hernia 
was granted in January 1969; the disability was assigned a 
100 percent evaluation for the period from September 24, 1968 
to November 30, 1968, and a non-compensable evaluation for 
the period from December 1, 1969.  

A March 1994 rating decision denied entitlement to a 
compensable rating for the residuals of a left inguinal 
hernia.  The veteran disagreed with the March 1994 rating 
decision and was issued a responsive statement of the case in 
November 1994, but no further communication concerning the 
hernia disorder was thereafter received from the veteran or 
any representative for more than a year following notice of 
the March 1994 rating decision.

In an October 1998 rating decision, the RO denied entitlement 
to a compensable rating for residuals of a left inguinal 
hernia.  The veteran was notified of the decision and of his 
appellate rights with respect thereto.

On file is the report of a May 1999 VA examination.  The 
veteran denied any inguinal scar pain, but reported pain and 
bulging associated with a left inguinal hernia recurrence.  
On physical examination the left hernia repair scar was not 
visible, adherent, ulcerated, depressed, elevated, inflamed, 
productive of tissue loss, or discolored; and the examiner 
found no evidence of limitation of motion caused by the scar.  
Inguinal tenderness was present, but the examiner concluded 
that the tenderness possibly was due to a hernia rather than 
to any scar.  The examiner found there was no evidence of 
functional impairment associated with the veteran's left 
inguinal hernia disorder.

In a June 1999 rating decision, the RO denied entitlement to 
a compensable rating for the residuals of a left inguinal 
hernia.  The veteran was notified of the decision and of his 
appellate rights with respect thereto later in June 1999.  No 
further communication was received from the veteran or any 
representative concerning the hernia disorder until October 
1999.

In a statement received on October 19, 1999, the veteran 
requested that his claim for two hernias (presumably his left 
and right inguinal hernias) be "reopened".  He stated that 
he additionally wanted his "reopened" claim referred to the 
Board.  

In a December 1999 correspondence, the RO explained that 
reopened claims are not referred to the Board, only appealed 
rating decisions, and that if the veteran instead intended to 
disagree with a prior rating decision, he should submit a 
notice of disagreement.  In a statement received in January 
2000, the veteran requested that the RO "reconsider" 
service connection for left and right inguinal hernias.

Thereafter received in November 2000 were private medical 
records for the veteran covering the period from December 
1997 to November 2000, and showing that physical examination 
in November 1998 demonstrated the absence of any hernia 
located near the testes.  The records show that in November 
1999 the veteran presented with bilateral indirect inguinal 
hernias.  A May 2000 entry states that the veteran 
experienced recurring inguinal masses.  

The veteran underwent a VA examination in January 2001, at 
which time he reported inguinal discomfort when straining, 
but denied any inguinal bulges.  Physical examination 
disclosed the presence of 10-centimeter linear scars in the 
inguinal area, with the scar on the left described as almost 
non-visible.  A non-reducible inguinal hernia was present on 
the left.  The examiner diagnosed well-healed and non-
dysfunctional asymptomatic scars from herniorrhaphy, as well 
as recurrent bilateral inguinal hernias, non-reducible on the 
left.

In a May 2001 rating decision, the RO increased the 
evaluation assigned the residuals of a left inguinal hernia 
to 30 percent disabling, effective October 19, 1999.

In several statements on file and at his June 2004 hearing, 
the veteran contends that the effective date should be either 
1990, the year he believes his claim for an increased rating 
was filed, or the day of his discharge from service.

Analysis

A non-compensable evaluation is warranted for an inguinal 
hernia, which is small, reducible, or without true hernia 
protrusion; or where the hernia is not operated but is 
remediable.  A 10 percent evaluation is warranted for an 
inguinal hernia, which is postoperative, recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for an inguinal hernia, which is 
small, postoperative, recurrent, or unoperated remediable 
which is not well supported by truss, or not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars, which are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was appropriate for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar also could be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  Effective August 30, 2002, VA revised the 
criteria for evaluating disorders of the skin.  See 67 Fed. 
Reg. 49,590-99 (2002).  However, as the veteran was awarded a 
30 percent evaluation for his left inguinal hernia disorder 
in May 2001 (and effective October 19, 1999), the revised 
criteria are not for application in determining when 
entitlement arose.  See VAOPGCPREC 3-2000.

Although the veteran was issued a statement of the case in 
November 1994 in response to his disagreement with a March 
1994 denial of his claim for an increased rating for the left 
inguinal hernia disorder, a timely substantive appeal of the 
March 1994 rating decision was not thereafter submitted, and 
the March 1994 rating decision is therefore final.  Moreover, 
while he submitted a statement in October 1999 addressing his 
left inguinal hernia, the Board finds that this statement did 
not constitute a notice of disagreement with either the 
October 1998 or the June 1999 rating decision, as the October 
1999 statement only requested that his left inguinal hernia 
claim (which he described as involving service connection) be 
reopened.  While he also requested referral of the 
"reopened" claim to the Board, he did not indicate that he 
was seeking appellate review of the October 1998 or June 1999 
rating decisions, and in fact did not suggest he was seeking 
to initiate appellate review of either decision when 
specifically invited to do so by the RO in December 1999; he 
instead requested only that VA consider his left inguinal 
hernia claim.  The Board notes that at no point has either 
the veteran or his representative actually suggested that the 
October 1999 statement or any other communication was 
intended to constitute a notice of disagreement with respect 
to the October 1998 or June 1999 rating decisions.

In the absence of any communication received within one year 
of notice of the October 1998 or June 1999 rating decisions 
expressing a desire for appellate review of those rating 
decisions, the Board concludes that the October 1998 and June 
1999 rating decisions, to the extent they determined that a 
compensable evaluation for the residuals of a left inguinal 
hernia was not warranted, are final.

Following the June 1999 rating decision, no further 
communication was received from the veteran or any 
representative until October 19, 1999, when he requested the 
reopening of his left inguinal hernia claim.  The Board has 
carefully reviewed the record and finds no other document or 
communication which suffices as a claim, formal or informal 
(including under the provisions of 38 C.F.R. § 3.157) for an 
increased rating for the residuals of a left inguinal hernia 
between the date of the June 1999 rating decision and October 
19, 1999.

Although the veteran believes that the day after service, or 
at least a date sometime in 1990, is the appropriate date for 
assignment of the 30 percent evaluation, the Board again 
points out that he did not appeal the March 1994, October 
1998 or June 1999 rating decisions which denied an increased 
rating for his left inguinal hernia disorder.  The Board 
therefore finds, as did the RO, that the date of the 
veteran's claim for an increased rating for his left inguinal 
hernia disorder is October 19, 1999, the date the veteran 
requested that his claim be "reopened".

With respect to whether an increase in disability was 
factually ascertainable in the year prior to October 19, 
1999, the pertinent evidence on file between October 1998 and 
October 1999 consists of the report of a May 1999 VA 
examination, and private medical records covering the period 
in question (but which were received in November 2000).  The 
examination report documented complaints of inguinal pain and 
bulging, but noted the clinical absence of any left inguinal 
scar adherence, ulceration, depression, elevation, 
inflammation, discoloration, or functional limitation.  
Inguinal tenderness was present, but the examiner believed, 
as did the veteran, that the tenderness was not attributable 
to any scar, but rather to the possible presence of a hernia.  
The examiner notably did not report any clinical findings 
demonstrating the presence of a hernia, or actually conclude 
that a hernia was present.  Nor did the examiner identify the 
presence of any scar pain in the left inguinal area.  
Moreover, the private medical records show that an inguinal 
hernia was not present when the veteran was evaluated in 
November 1998, and first note the recurrence of an inguinal 
hernia in November 1999.

The Board points out that although the May 1999 examination 
report was considered in the unappealed June 1999 rating 
decision, it remains relevant for the purpose of determining 
whether it is factually ascertainable that an increase in 
disability occurred in the year prior to the October 19, 1999 
claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  As 
noted above, while the examiner believed the veteran might 
have developed another left inguinal hernia, the examiner did 
not conclude that a hernia was present, and in any event did 
not provide any clinical findings, such as the size or extent 
of protrusion of any hernia, sufficient to determine if an 
increase in disability had occurred.  The private medical 
records show that an inguinal hernia was not present in 
November 1998, but was present by November 1999.

Given that the evidence for the period between October 1998 
and October 1999 is either silent for any suggestion that an 
inguinal hernia recurred, or shows that such a hernia might 
have been present but nevertheless provides no findings 
relevant to determining if an increase in disability 
occurred, the Board finds that there is no basis on which to 
conclude that an increase in disability was factually 
ascertainable in the year prior to October 19, 1999.

Shortly following the October 1999 request to reopen the 
veteran's claim the private medical records document that he 
experienced a recurrence of a left inguinal hernia.  When 
examined by VA in January 2001 the veteran had a non-
reducible left inguinal hernia.  In the Board's opinion, the 
evidence obtained and developed following the October 19, 
1999, claim confirmed the veteran's complaints at that time 
concerning the severity of his left inguinal hernia disorder.  
The Board therefore concludes, as did the RO, that the 
veteran is entitled to an effective date of October 19, 1999, 
for the grant of a 30 percent rating for a left inguinal 
hernia.  His claim for an effective date earlier than October 
19, 1999 for the award of a 30 percent evaluation for that 
disorder is therefore denied. 

                                                                                              
(Continued on next page)


ORDER

Service connection for testicular atrophy is denied. 

Service connection for hypogonadism manifested by impaired 
testosterone production is granted.

An increased rating for bilateral hearing loss is denied.

An effective date earlier than October 19, 1999, for the 
grant of service connection for tinnitus is denied.

An effective date earlier than October 19, 1999, for the 
grant of a 30 percent evaluation for service-connected left 
inguinal hernia is denied.


REMAND

In unappealed rating decisions in August 1969 and March 1994, 
the RO denied service connection for residuals of a right 
inguinal hernia.  Consequently, new and material evidence is 
required to reopen the veteran's claim before the claim may 
again be addressed on the merits.  

At his June 2004 hearing, the veteran testified that he 
underwent repair of a right inguinal hernia in August 1969 at 
the VA Medical Center (VAMC) located in Dallas, Texas.  
Records from that facility for 1969 are not on file.  Under 
the circumstances the Board is of the opinion that further 
evidentiary development is required.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  Obtain records of a right 
inguinal hernia repair in August 
1969 from the Dallas, Texas VAMC.  

2.  After the above development, 
adjudicate the issue of whether new 
and material evidence has been 
presented to reopen the claim for 
service connection for a right 
inguinal hernia, applying the 
definition of new and material 
evidence in the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 
29, 2001.  If the benefit sought on 
appeal is denied, furnish the 
veteran a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



